Title: C. & A. Conrad & Company to Thomas Jefferson, 12 June 1811
From: Conrad, Cornelius,Conrad, Andrew,Conrad, C. & A., & Co.
To: Jefferson, Thomas


          
            Sir
            Philadelphia June 12th 1811—
          
           Yours of the 24th April came regularly to hand with A check for Twelve dollars for which you have credit—the reciept of it ought to have been acknowledged sooner but we have been so much engaged that it has been neglected—We think mr. Rapine must be mistaken in saying the Acct was paid in February 1808—We have examined our books very carefully but find no account of it besides it does not appear by the bill forwarded you from Washington (which we now return to you) that there was more than Two Dollars oweing at that time—In the course of A few days we shall have occasion to write to Mr Rapine and will mention the circumstance to him. if we find that we are wrong the money now recieved shall be credited as you direct—
           There has been so many difficulties to retard the publication of Lewis & Clarkes book that it is impossible yet for us to say positively when it will be done—we hope the time will not exceed another Six Months and think it cannot be much less the narative part is written and Dr Barton has made considerable progress in his part of the work.
          We have put your name down for 12 copies—
          
            Very Respectfully Your Obedt Sts
            Corns & Andw Conrad & Co
          
        